DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 1/24/22.  Claims 1-2, 4-5, 8-9, 11, 14-16, 18-19, 25-26, 31-42 and 44-46 are pending in this Office Action.  
The present application is being examined under the pre-AIA  first to invent provisions.  
Response to Arguments
 	Applicant's arguments filed 1/24/22 with respect to claims rejection under 35 USC   103 have been considered and are not persuasive. The examiner respectfully traverses applicant’s arguments.
 	Applicant argues: “Although this portion of Asam describes a playlist file comprising source identifiers, Asam does not describe “determining a tag comprising location information that indicates one or more locations of the supplemental  content [determined based on the information associated with the portion of the content]” as claimed.(Applicant’s arguments at page 9)
 	The examiner respectfully disagrees. Asam par [0021] teaches the playlist file comprises URIs , URLs or other location identifiers. Asam par [0022] teaches content stream is evaluated to identify URIs and Asam par [0023]-[0024] further teaches the URIs in the playlist filed are replaced and the updated playlist is sent to the playback device.  Evaluating the media stream to identify the URIs  as shown in Asam par [0022] teaches or suggests the claim limitation of “determining a tag comprising location 
 	Applicant argues: “Further, the Office Action provides an insufficient explanation as to why one of ordinary skill in the art would take the teachings in Asam to modify the system of Klashorst, to include the “playlist file of the media stream comprises source location identifiers” of Asam. See Asam at paragraph [0021]. The Office Action merely alleges that “[o]ne would have been motivated to make such combination to provide advertisements that are predicted to more relevant and of interest to a user viewing the media stream.” See Office Action, at page 4.”(Applicant’s arguments at page 9)
 	The examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found in Asam par [0030]. The examiner provides rationale to combine as well as the motivation to do so and therefore sufficient explanation is provided by the examiner.
 	Applicant’s remaining arguments with respect to claims are substantially encompassed in the argument above, therefore examiner responds with the same rationale as stated above. 
 	For at least the foregoing reasons, the examiner maintains prior art rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 4-5,8-9,14-16,18-19,25-26,31-33, 35-40, 42 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  van de Klashorst. ( US Patent Application Publication 2009/0328113 A1, hereinafter “Klashorst”) and further in view of Asam et al.(US Patent Application Publication 2012/0116883 A1, hereinafter “Asam”)
 As to claim 1, Klashorst teaches a method comprising:
 determining ,  information associated with a portion of content, wherein the portion of content is associated with a time slot of a plurality of time slots of the content; (Klashorst par [0035]-[0036] teaches content item include metadata 509 that defines multiple locations or advertisement slots in content item 500 where ads are permitted)
 determining, based on the information associated with the portion of the content, supplemental content for the time slot; determining a tag comprising location information that indicates one or more locations of the supplemental content; and sending, to one or more output devices, the tag, wherein the location information of the tag facilitates access to the supplemental content via  one or more output devices.( 
 Klashorst fails to expressly teach determining a tag comprising location information that indicates one or more locations of the supplemental content; and sending, to one or more output devices, the tag, wherein the location information of the tag facilitates access to the supplemental content via one or more output devices.
However, Asam teaches determining a tag comprising location information that indicates one or more locations of the supplemental content; and sending, to one or more output devices, the tag, wherein the location information of the tag facilitates access to the supplemental content via one or more output devices. (Asam par [0021] teaches the source location identifiers identify segments of the main program and/or the one or more advertisements to be played back)
Klashorst and Asam are analogous art directed toward managing the delivery of advertisement and both teachings operate the same as separately as in combination. Since the teachings were analogous art known at the time of the claimed invention was made, one of ordinary skill would have combined the teachings of Klashorst and Asam according to known methods to arrive at the claimed invention and yield predictable results. One would have been motivated to make such combination to provide 

As to claim 2, Klashorst and Asam teach the method of claim 1, wherein the tag comprises providing a Uniform Resource Locator (URL) or an identifier of a third party advertisement network. (Asam par [0021] teaches URL and URI)

As to claim 4, Klashorst and Asam teach the method of claim 3, wherein the tag comprises providing a criterion associated with the identifier, and wherein the supplemental content is determined by the third-party advertisement network based on the criterion. (Klashorst par [0037] teaches once ad placement criteria have been defined and associated with a particular content item, the criteria may be evaluated and one or more ads may be selected based on the criteria)

As to claim 5, Klashorst and Asam teach the method of claim 4, wherein the criterion based on is associated with at least one of a user profile or a device profile. (Klashorst par [0038] teaches content provider may provide user preference or profile information to ad broker for additional ad selection criteria)

As to claim 8, Klashorst and Asam teach the method of claim 1, wherein the information associated the portion of the content comprises a content characteristic associated with the portion of the content. (Klashorst par [0048] teaches contextual matching of advertisement to content)

 As to claim 9, Klashorst and Asam teach the method of claim 8 wherein the content characteristic corresponds to a mood or theme of the segment of the content or an event in the segment of the content. (Klashorst par [0048] teaches if a movie scene related to wedding planning and selecting a dress, then an advertisement related to a wedding dress designer or store in association with the movie scene may be relevant and desired)

As to claim 14, Klashorst and Asam teach the method of claim 1, wherein determining the supplemental content for the time slot comprises determining an inventor for supplemental content items that are to be outputted concurrently as an overlay with the content within the time slot. (Klashorst par [0047] teaches advertisement overlaid on an upper right quadrant of a video)

Claims 15-16 and 18-19 merely recite a device to perform the method of claims 1-2 and 4-5. Accordingly, Klashorst and Asam teach every limitation of claims 15-16 and 18-19 as indicates in the above rejection of claims 1-2 and 4-5 respectively.

As to claim 25, Klashorst and Asam teach the method of claim 1, further comprising: receiving a request comprising data that indicates a target attribute; and comparing the information associated with the portion of the content to the target attribute. (Klashorst par [0048] teaches contextual matching of advertisement to content)

As to claim 26, Klashorst and Asam teach method of claim 25, wherein the target attribute and the information associated with the portion of the content comprise at least one of a content characteristic associated with the portion of the content, a theme associated with the portion, a mood associated with the portion, or an event associated with the portion of the content. (Klashorst par [0048] teaches if a movie scene related to wedding planning and selecting a dress, then an advertisement related to a wedding dress designer or store in association with the movie scene may be relevant and desired)

 As to claim 31, Klashorst and Asam teach the method of claim 1, further comprising a characteristic associated with a user of the one or more output devices wherein determining the supplemental content for the time slot is further based on the characteristic associated with the user of the one or more output devices. (Klashorst par [0038] teaches content provider may provide user preference or profile information to ad broker for additional ad selection criteria)

 	As to claim 32, Klashorst and Asam teach the method of claim 31, wherein the characteristic associated with the user of the one or more output devices comprises a preference of the user. (Klashorst par [0038] teaches the content provider may provide user preferences)

As to claim 33, Klashorst and Asam teach the device of claim 15, wherein the information associated with the portion of the content comprises a content characteristic of   associated with the portion of the content. (Klashorst par [0048] teaches if a movie scene related to wedding planning and selecting a dress, then an advertisement related to a wedding dress designer or store in association with the movie scene may be relevant and desired)

 As to claim 35, Klashorst and Asam teach the device of claim 15, wherein the instructions, when executed, cause the device to determine the supplemental content  for the time slot by determining supplemental content items  configured  to be output concurrently as an overlay with the content within the time slot. (Klashorst par [0047] teaches advertisement overlaid on an upper right quadrant of a video)

Claims 36-37, 38-39 and 40 merely recite a computer readable medium storing instruction when executed by a processor performing the method of claims 1-2, 4-5 and 8 respectively. Accordingly, Klashorst and Asam teach every limitation of claims 36-37, 38-39 and 40 as indicates in the above rejection of claims 1-2, 4-5 and 8 respectively.

As to claim 42, Klashorst and Asam teach the method of claim 1, wherein the supplemental content comprises interactive supplemental content. (Klashorst par [0047] teaches advertisement overlaid on an upper right quadrant of a video)

As to claim 44, Klashorst and Asam teach the method of claim 1, wherein determining the supplemental content is further based on at least one:
a characteristic associated with of output of the supplemental content, 
a quantity of instances of output of the supplemental content, (Klashorst par [0048] teaches if a  movie scene related to wedding planning and selecting a dress, then an advertisement related to a wedding dress designer or store in association with the movie scene may be relevant and desired)
a frequency of instances of output of the supplemental content,
a characteristic associated with the one or more output devices,
a quantity of the one or more output devices,
a geographic region associated with the one or more output devices,
a computing platform associated with the one or more output devices, 
a transmission medium associated with the one or more output devices,
a setting associated with the one or more output devices,
rules associated with determination of the supplemental content, or
weights associated with determination of the supplemental content.

As to claim 45, Klashorst and Asam teach the method of claim 1, wherein the supplemental content comprises an advertisement. (Klashorst par [0004] teaches placing ads within content item)

As to claim 46, Klashorst and Asam teach the method of claim 1, wherein determining the supplemental content for the time slot comprises determining the supplemental content configured to be output within the time slot. (Klashorst par [0048] teaches contextual matching of advertisement to content)

Claim 11 , 34  and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klashorst and Asam and further in view of Dekel et al.(US Patent Application Publication 2008/0249853 A1, hereinafter “Dekel”)

As to claim 11, Klashorst and Asam teach the method of claim 1 but fail to teach wherein the information comprises a white list or a black list of advertisement sources for the supplemental content.
However, Dekel teaches wherein the information comprises a white list or a black list of advertisement sources for the supplemental content. (Dekel par [0031] teaches white list and black list)
Klashorst, Asam and Dekel are analogous art directed toward managing the delivery of advertisement and both teachings operate the same as separately as in combination. Since the teachings were analogous art known at the time of the claimed invention was made, one of ordinary skill could have combined the set of attributes as taught by Klashorst and Asam with the white list and black list as taught by Dekel according to known methods to arrive at the claimed invention and yield predictable results. One would have been motivated to make such combination to provide the benefit of conducting a successful online advertising campaign. (Dekel par [0030])

As to claims 34 and 41, see the above rejection of claim 11.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/HIEN L DUONG/Primary Examiner, Art Unit 2175